Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the generic holders but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a term identifier that identifies” and “a sparse matrix generator that generates” in claim 1, “a request component that requests” in claim 5, and “a machine-parseable representation generator that generates the machine-parseable representation” in claim 6. These terms as described in the specification ¶ 0029, 0036,  are software executed by a computer to perform these functions. 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-20 are rejected under 35 USC 101 as being directed to abstract ideas.

Claim 1 is a system claim and recites:
A system, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components  comprise:
a term identifier that identifies a plurality of time-dependent terms in a machine-parseable representation of a quantum computing device (mental processes; identifying time-dependent terms is a mental process); and
a sparse matrix generator that generates a first sparse matrix for ones of the plurality of time-dependent terms, resulting in a plurality of first sparse matrices, wherein a quantum computing device simulator simulates operation of the quantum computing device based on the plurality of first sparse matrices (math concepts; generates a first sparse matrix is math concepts while the wherein clause following is interpreted as intended use of generated sparse matrices).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application. The clause “wherein a quantum computing device simulator ...” as written is interpreted as intended use for the generated sparse matrices; since it is not considered as a limitation of the claim and out of the scope of the claim, it is not considered as integrating abstract ideas into a practical application. 
Step 2B: The claim recites additional elements comprising a memory and a processor, which are components of a computer, at generic level to perform the recited generic functions. They do not amount significantly more to abstract ideas.

Claim 3 is a system claim depending on claim 1 and recites:
The system of claim 1, wherein the sparse matrix generator generates the first sparse matrix for the ones of the plurality of time-dependent terms to model a first effect of the ones of the plurality of time-dependent terms on the quantum computing device (math concepts).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim does not recite addition elements.

Claim 4 is a system claim depending on claim 3 and recites:
The system of claim 3, wherein the first effect of the ones of the plurality of time-dependent terms on the quantum computing device comprises a change to a state vector of the quantum computing device (mental processes; this claim further limits the mental process of identifying step in claim 1).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim does not recite addition elements.

Claim 5 is a system claim depending on claim 1 and recites:
The system of claim 1, further comprising a request component that requests the machine-parseable representation of the quantum computing device from a host device.
Step 2A prong 1: no limitations are directed to abstract ideas.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim recites a request component that requests the machine-parseable representation of the quantum computing device from a host device. This limitation is insignificant extra-solution activity that amounts to necessary data gathering 2106.05(g).

Claim 6 is a system claim depending on claim 1 and recites:
The system of claim 1, further comprising a machine-parseable representation generator that generates the machine-parseable representation based on a Hamiltonian of the quantum computing device.
Step 2A prong 1: no limitations are directed to abstract ideas.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim recites a machine-parseable representation generator that generates the machine-parseable representation. This limitation is insignificant extra-solution activity that amounts to necessary data gathering and outputting, MPEP 2106.05(g).

Claim 7 is a system claim depending on claim 1 and recites:
The system of claim 1, wherein the sparse matrix generator further generates a second sparse matrix based on a model of noise properties of the quantum computing device, and wherein the quantum computing device simulator simulates operation of the quantum computing device further based on the second sparse matrix (math concepts).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim does not recite addition elements.

Claim 8 is a system claim depending on claim 7 and recites:
The system of claim 7, wherein the sparse matrix generator generates the second sparse matrix to model a second effect of a noise on the operation of the quantum computing device (math concepts).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim does not recite addition elements.

Claim 9 is a system claim depending on claim 1 and recites:
The system of claim 1, wherein the term identifier further identifies a time-dependent control parameter of a time-dependent term of the plurality of time-dependent terms (mental processes; this claim further limits the mental process of identifying step in claim 1), and wherein the sparse matrix generator generates the first sparse matrix for the time-dependent term is based on the time-dependent control parameter (math concepts).
Step 2A prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A prong 2: the claim does not recite any limitation that incorporates abstract ideas into a practical application.
Step 2B: The claim does not recite addition elements.

Claims 10, 12-16 are method claims that recite limitations that are analogous to claims 1, 3, 5, 7-9, respectively. They are, hence, rejected for the same reasons. 

Claims 17-20 are product claims that recite limitations that are analogous to claims 1, 9, 3, and 5, respectively. They are, hence, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Terekhov et al. (CN101496027) in view of Brown et al. (Using quantum Computers for Quantum Simulation, Entropy 2010, 12, pp. 2268-2307).

Claim interpretation: Claim 1 recites clause “wherein a quantum computing device simulator simulates operation of the quantum computing device based on the plurality of first sparse matrices.” This clause as written is interpreted as intended use of the generated first sparse matrices; hence, it is not given weight in the claim and is not addressed nor listed in claim rejections, as it is outside the scope of the claimed invention. Claims 10 and 17 recite analogous feature and are similarly interpreted.

As per claim 1, Terekhov teaches a system, comprising:
a memory that stores computer executable components (¶ 0017; Terekhov teaches a computer comprising memory and readable instructions); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components (¶ 0017; Terekhov teaches a computer comprising memory and readable instructions) comprise:
a term identifier that identifies a plurality of time-dependent terms in a machine-parseable representation (¶ 0006-0007, 0016, 0036, 0039; Terekhov teaches receiving representation of time-dependent to generate sparse-matrix equation; this teaching conversing a non-sparse matrix time-dependent equation into a sparse-matrix time-dependent equation means that there is a module performing a function of identifying a plurality of time-dependent terms in the equation for conversion, and the non-sparse matrix time-dependent equation is a machine-parseable representation); and
a sparse matrix generator that generates a first sparse matrix for ones of the plurality of time-dependent terms, resulting in a plurality of first sparse matrices (¶ 0006-0007, 0016, 0036, 0039; Terekhov teaches receiving representation of time-dependent to generate sparse-matrix equation; this teaching conversing a non-sparse matrix time-dependent equation into a sparse-matrix time-dependent equation means that there is a module performing a function of generating a first sparse matrix for ones of the plurality of time-dependent terms, resulting in a plurality of first sparse matrices).
Terekhov does not teach:
a machine-parseable representation of a quantum computing device.
However, Brown teaches:
a machine-parseable representation of a quantum computing device (p. 2276 ¶ 2; Brown teaches using non-sparse Hamiltonian representation for simulation; this teaching indicates that non-sparse Hamiltonian representation is a machine-parseable representation of a quantum computing device for use in a computer environment).
Terekhov and Brown are analogous art because they are in the same field of simulation of time-dependent representative models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terekhov and Brown to generate a parse matrix for ones of the plurality of time-dependent terms of a machine-parseable representation of a quantum computing device. One of ordinary skill in the art would have been motivated to make such a combination because Brown’s teachings in combination with Terekhov would have helped improved the calculation efficiency and reduced the total computation time (Terekhov ¶ 0043).

As per claim 2, Terekhov and Brown in combination teach the system of claim 1, Brown further teaches wherein the quantum computing device simulator further tracks an evolution of a state vector of the quantum computing device based on the plurality of first sparse matrices (p. 2271 section 2. Universal Quantum Simulation ¶ 1-2; Brown teaches simulating a quantum computing device by computing its state evolution in time).

As per claim 3, Terekhov and Brown in combination teach the system of claim 1, Terekhov further teaches wherein the sparse matrix generator generates the first sparse matrix for the ones of the plurality of time-dependent terms to model a first effect of the ones of the plurality of time-dependent terms (¶ 0038-0039; Terekhov teaches generating time-dependent sparse matrix equation to find solution for state variables; state of a model in time is considered a first effect as recited in the claim);
Terekhov does not teach: 
a first effect of the ones of the plurality of time-dependent terms on the quantum computing device.
However, Brown teaches: 
a first effect of the ones of the plurality of time-dependent terms on the quantum computing device (p. 2271 section 2. Universal Quantum Simulation ¶ 1-2, p. 2276 ¶ 2; Brown teaches using sparse-matrix of time-dependent terms on the quantum computing device to simulate time evolution of a quantum system; this time evolution is considered a first effect as recited).

As per claim 4, Terekhov and Brown in combination teach the system of claim 3, Brown further teaches wherein the first effect of the ones of the plurality of time-dependent terms on the quantum computing device comprises a change to a state vector of the quantum computing device (p. 2271 section 2. Universal Quantum Simulation ¶ 1-2, p. 2276 ¶ 2; Brown teaches using sparse-matrix of time-dependent terms on the quantum computing device to simulate time evolution of a quantum system).

As per claim 6, Terekhov and Brown in combination teach the system of claim 1, Brown further teaches comprising a machine-parseable representation generator that generates the machine-parseable representation based on a Hamiltonian of the quantum computing device (p. 2271 section 2. Universal Quantum Simulation ¶ 1-2, p. 2276 ¶ 2).

As per claim 7, Terekhov and Brown in combination teach the system of claim 1, Brown further teaches wherein the sparse matrix generator further generates a second sparse matrix based on a model of noise properties of the quantum computing device, and wherein the quantum computing device simulator simulates operation of the quantum computing device further based on the second sparse matrix (p. 2283 ¶ 2, p. 2286 ¶ 4; Brown teaches simulating noise effect in a quantum computing device by modeling noise in its matrix representation, so in combination with Terekhov’s teaching of sparse matrix generation, Brown teaches a second sparse matrix based on a model of noise properties as recited).

As per claim 8, Terekhov and Brown in combination teach the system of claim 7, Brown further teaches wherein the sparse matrix generator generates the second sparse matrix to model a second effect of a noise on the operation of the quantum computing device p. 2283 ¶ 2, p. 2286 ¶ 4; Brown teaches simulating noise effect in a quantum computing device by modeling noise in its matrix representation corresponding to a second effect of a noise as recited).

As per claim 9, Terekhov and Brown in combination teach the system of claim 1, Terekhov further teaches wherein the term identifier further identifies a time-dependent control parameter of a time-dependent term of the plurality of time-dependent terms, and wherein the sparse matrix generator generates the first sparse matrix for the time-dependent term is based on the time-dependent control parameter (¶ 0039; Terekhov teaches converting matrix time-dependent equation into sparse matrix time time-dependent equation; this teaching indicates that the module, regarded as the identifier, as taught by Terekhov identifies a time-dependent control parameter of a time-dependent term of the plurality of time-dependent terms, and wherein the sparse matrix generator generates the first sparse matrix for the time-dependent term is based on the time-dependent control parameter as recited in the claim).

As per claim 10, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 8. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 9. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 9. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terekhov et al. in view of Brown et al. as applied to claims 1, 10, and 17 above, and further in view of Zander (US 2017/0168809)

As per claim 5, Terekhov and Brown in combination teach the system of claim 1, 
Terekhov and Brown do not teach:
further comprising a request component that requests the machine-parseable representation of the quantum computing device from a host device. 
Zander teaches:
a computer requests a model from another computer (¶ 0024-0025).
Terekhov, Brown, and Zander are analogous art because they are in the same field of performing simulation of representative models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terekhov and Brown to generate a request component that requests the machine-parseable representation of the quantum computing device from another device storing models. One of ordinary skill in the art would have been motivated to make such a combination because Brown’s teachings in combination with Zander’s would have provided technologies for customized crowd-source update and validation (Abstract).

As per claim 13, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148